Title: John Adams to Thomas Boylston Adams, 17 October 1799
From: Adams, John
To: Adams, Thomas Boylston


				
					Sir
					Trenton October 17. 1799
				
				I received last night your favour of the 15th, the Sentiments and expressions of which are Such as cannot fail to render your Character Prosperity and Happiness more dear to me than ever.
				An Office must be procured, and the Price or Rent must not be an Obstacle. I had rather pay for you a high Rent than you should not have an Office in Market or Chesnut Street.
				Your Brothers Observations concerning the Confidence between Parents and Children require many restrictions, distinctions and Limitations. This great Relation and its Duties is a subject of too much magnitude for a Letter. The source of Revolution, Democracy, & Jacobinism in my opinion, has been a systematical dissolution of the true Family Authority. There can never be any regular Government of a Nation, without a marked Subordination of Mothers and Children to the Father. This Opinion is a Secret between you and me.— if you divulge it to any one, it will soon be known to all, and will infallibly raise a Rebellion against me. You may think I am returning Levity for Levity. But We shall understand one another more fully hereafter upon this subject.
				Venere et Vino abstinuit, has been a trait in the Character of every

real great Man I ever knew or read of.— The Votaries of Bacchus and Venus never rise above Mediocrity and most commonly grovel on the ground. Minerva alone can conduct to Wisdom and her fruits. The Institution of Cyrus, & Telemachus are school Books, which because they lie upon the Shelf or the Table and are thumbed, from our Infancy at times and in parcells We suppose We have read: but very few have ever really read them. The Fable of the Choice of Hercules by Prodicus preserved by Xenophon in his memorabilia of Socrates, is a divine Morcel. Siluis Italicus has applied it to Scipio, in very elegant Latin Poetry. Your classical Taste will be highly gratified by a Perusal of all these.
				If I were a young Man I should endeavour to find a young Wife, who would not be likely by her Fancies to send me to Prison for her debts, but I think nothing but a Necessity of going to Prison for my own debts without a Marriage of an Old Woman, though she were rich would induce me to think of it. The Conduct of Phœbe’s Husband therefore would not be an Object of Imitation for me.
				I have been young and know how tender ’tis to love. I have never dictated to my Children. Perhaps it would have been better in two Instances, if I had.— I wish them to Use a prudent Consideration, and not be led away by a very wild but a very fickle and transeint passion to take a step which they never can tread back, without being discr[…] sure that it does not lead to ruin.
				With every sentiment of Kindness / I am &c
				
					John Adams
				
			